 Case 1:19-cv-21122-NLH-AMD Document 1 Filed 12/05/19 Page 1 of 3 PageID: 1



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY
                                   (CAMDEN VICINAGE)


NATIONAL SPECIALTY INSURANCE
COMPANY                                            CIVIL ACTION NO:

                 Plaintiff(s),
                                                   NOTICE OF REMOVAL
vs.

NEW JERSEY AMERICAN WATER
COMPANY INC, F.W. SHAWL & SONS,
INC.


                 Defendant(s).

        Defendant, New Jersey – American Water Company Inc., (hereinafter NJAW), by and

through its counsel, Marshall, Dennehey, Warner, Coleman & Goggin, hereby removes this

action, pursuant to 28 U.S.C. §1441(a), 1446 and 15 U.S.C. §1332 (diversity of citizenship of the

parties), to the United States District Court for the District of New Jersey, and in support thereof

states as follows:

        1. On or about November 7, 2019, National Specialty Insurance Company (“NISC”),

filed a Complaint in the Superior Court of New Jersey, Law Division, Cape May County, under

Docket No: CPM-L-00440-19 ("the State Court action"). (See Complaint attached as Exhibit

"A").

        2. Defendant was served with the Summons and Complaint on or about November 7,

2019. (A true and correct copy of the affidavit of service is attached as Exhibit "B").

        3. This Notice of Removal is timely filed in accordance with 28 U.S.C. §1446.

        4. In the Complaint, the plaintiff makes the following pertinent allegations:




LEGAL/126594333.v1
 Case 1:19-cv-21122-NLH-AMD Document 1 Filed 12/05/19 Page 2 of 3 PageID: 2



                 1. Plaintiff, NSIC, is a Texas Corporation with its principal place
                 of business at 1900 L Don Dodson Drive, Bedford, Texas. Plaintiff
                 conducts business within the State of New Jersey.

                 2. Defendant, NJAW, is a New Jersey Corporation with its
                 principal place of business in Voorhees, New Jersey.

                 3. Defendant, Shawl, is a New Jersey Corporation with its
                 principal place of business at 5 Dolores Avenue, Marmora, New
                 Jersey.

                 4. This matter is properly venued in the state of New Jersey.

        5. Jurisdiction and Venue – This Court has jurisdiction over this matter because,

pursuant to 28 U.S.C. §1441(b), diversity of citizenship has been pled.

        6. The plaintiff alleges in its Declaratory Judgment Complaint that it NSIC seeks a

judgment: (a) declaring that NSIC is not obligated to defend or indemnify NJAW or co-

defendant, Shawl.

        7. In its four count declaratory judgment Complaint, plaintiff alleges that NJAW does

not qualify as an additional insured and/or certain exclusions apply with regard to a commercial

general liability policy it issued to Shawl for the period July 1, 2015 to July 1, 2016 pursuant to

which NJAW tendered its defense and indemnity arising out a an incident that occurred on or

about November 24, 2015 at a water main project located on Avalon Boulevard in Middle

Township, Cape May County, New Jersey.

        8. Venue is properly laid in the Camden vicinage of the District Court of New Jersey,

pursuant to 28 U.S.C. §1391(a)(2) since defendant NJAW is a New Jersey Corporation with its

principal office in Voorhees, Camden County, New Jersey, and Shaw is a New Jersey

Corporation located at 5 Dolores Avenue, Marmora, Cape May County, New Jersey.




                                                  2

LEGAL/126594333.v1
 Case 1:19-cv-21122-NLH-AMD Document 1 Filed 12/05/19 Page 3 of 3 PageID: 3



        WHEREFORE, the defendant, New Jersey – American Water Company Inc. hereby

removes the above action pending against it in the Superior Court of New Jersey, Law Division,

Cape May County, to the United States District Court for the District of New Jersey.

                                            MARSHALL, DENNEHEY, WARNER,
                                            COLEMAN & GOGGIN
                                            Attorneys for Defendant,
                                            New Jersey – American Water Company Inc.

                                                  /s/ Dante C. Rohr
Dated: December 5, 2019                     BY: _________________________
                                                  DANTE C. ROHR
                                                  NJ Attorney ID # 019921998
                                                  15000 Midlantic Drive, Suite 200
                                                  P.O. Box 5429
                                                  Mount Laurel, NJ 08054
                                                  856-414-6412
                                                  Fax: 856-414-6077
                                                  Email: dcrohr@mdwcg.com




                                               3

LEGAL/126594333.v1
